                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 WILLIE JAMES TERRELL, JR.,                   )
                                              )
                Petitioner,                   )
                                              )
           v.                                 )   CIVIL ACTION NO. 5:17-CV-324 (MTT)
                                              )
 Unit Manager CONLEY, et al.,                 )
                                              )
                Respondents.                  )
                                              )

                                         ORDER

      Before the Court is the Recommendation of Magistrate Judge Charles H. Weigle.

Doc. 32. The Magistrate Judge recommends granting the Respondents’ motion to

dismiss as moot the Petitioner’s claim for writ of habeas corpus (Doc. 24) because the

Petitioner is no longer in administrative segregation for disciplinary reasons. Id. The

Magistrate Judge also recommends that the Court deny as moot the Respondents’

motion to dismiss (Doc. 23) Samuel S. Olens as a party to this action. Id. The

Petitioner has objected to the Recommendation. Docs. 35; 36; 37. Pursuant to 28

U.S.C. § 636(b)(1), the Court has considered the Petitioner’s objections and has made

a de novo determination of the portions of the Recommendation to which the Petitioner

objects.

                                    I. BACKGROUND

      Petitioner filed his first petition on August 21, 2017 in the United States District

Court for the Southern District of Georgia. Doc. 1. He complained of a July 28, 2017

disciplinary hearing at Washington State Prison in which he was found not guilty of
assault. Doc. 1 at 1. The Southern District of Georgia transferred the action to this

Court. Doc. 3. It was unclear whether Petitioner sought relief under 28 U.S.C. Section

2254 or sought to litigate civil rights violations, such as an alleged denial of due process

or cruel and unusual punishment. Docs. 6 at 1-2; 7 at 1-2. The United States

Magistrate Judge, therefore, ordered Petitioner to file a recast petition clarifying his

claims and requested relief. Docs. 6; 7.

       On November 6, 2017, Petitioner filed a recast petition for writ of habeas corpus.

Doc. 9. In this petition, he made no mention of the July 28, 2017 disciplinary hearing.

See generally id. Instead, he complained of an October 30, 2017 disciplinary hearing

concerning a charge that he possessed a cell phone. Id. at 1. In that recast petition, he

sought to be released from administrative segregation. Id. at 15. On November 16,

2017, Petitioner filed an amended habeas petition. Doc. 12. Again, he complained of

the October 2017 disciplinary hearing and sought “immediate release from

admin[istrative] seg[regation].” Doc. 12 at 15.

       On January 18, 2018, the Magistrate Judge ordered Petitioner to “amend his

petition to include every unalleged possible constitutional error or deprivation entitling

him to federal habeas corpus relief, failing which Petitioner will be presumed to have

deliberately waived his right to complain of any constitutional errors or deprivations

other than those set forth in his initial habeas petition.” Doc. 16 at 2. Respondents

were also ordered to respond to the petition and any amended petitions. Id. Petitioner

did not file any amendments to his petition in response to the January 18, 2018 Order.

       On March 13, 2018, Respondents filed two motions to dismiss. Docs. 23; 24. In

the first, Respondents moved to dismiss former Georgia Attorney General Sam Olens



                                             -2-
from the action. Doc. 23. Respondents argued that as former Attorney General, “Olens

does not, did not and will not have custody of Petitioner.” Doc. 23-1 at 3. In the second

motion to dismiss, Respondents stated that Petitioner was moved to the general

population at Washington State Prison and, therefore, his original and amended habeas

petitions, which only sought removal from administrative segregation, were moot. Doc.

24-1 at 2-3. The Magistrate Judge ordered Petitioner to respond to the motion to

dismiss. Doc. 26.

       Petitioner filed a “Supplemental Objection and Motion for Expansion Time to

Amend.” Doc. 28. Petitioner complained that he “has not already received the relief he

is entitled to due to future endangerment. . . .” Id. at 2. He complained of various

medical conditions, an alleged lack of medical care for these conditions, and concern

that he might be placed in segregation in the future because of a lack of bed space at

Washington State Prison. Id. at 1-2. He did not, however, allege any type of collateral

consequences, such as loss of good time credits, resulting from the disciplinary

proceedings and placement in administrative segregation. See generally id.

       Petitioner then filed a duplicative habeas petition that was construed as a motion

to amend his already recast and amended habeas petition. Doc. 31. He inexplicably

dated this petition November 20, 1970 and once again requested to be “released . . .

within 24 [hours] and reassigned . . . to Dorm F1/Room 207B.” Id. at 15. Again, he did

not mention that he had suffered loss of good time credits or any other collateral

consequences as a result of his confinement in administrative segregation. Finding this

petition duplicative and that Petitioner had ample opportunity to plead his habeas case




                                            -3-
by filing his initial petition, recast petition, and amended petition, the Magistrate Judge

denied the motion to amend. Doc. 32.

       Agreeing with Respondents’ arguments, the Magistrate Judge recommended that

Petitioner’s habeas action be dismissed as moot because he was no longer in

administrative segregation. Id. at 1-3. He also recommended denying as moot

Respondents’ motion to dismiss former Attorney General Sam Olens as an improper

party. Id. Petitioner filed three Objections to the Magistrate Judge’s Recommendation.

Docs. 35; 36; 37.

                                       II. DISCUSSION

       It was only after the Magistrate Judge issued the July 17, 2018 Recommendation

that Petitioner first mentioned loss of good time credits. Doc. 35. In his objections,

Petitioner argued for the first time that a loss of good time credits had negatively

impacted his dorm assignment, his “close to home transfer,” and the “program

scheduling that was needed to meet the [Georgia Department of Corrections’] preferred

recommendations and parole board assessments for early release.” Id. at 4. Petitioner

faulted the Magistrate Judge for saying “nothing” about these collateral consequences.

Id. at 1. The Magistrate Judge said “nothing” because Petitioner never once alleged—

not in his original petition, not in his recast petition, not in his amended petition, not in

his “Supplemental Objection and Motion for Expansion Time to Amend,” not in his

petition that was filed in 5:17-CV-477 (CAR), and not in his petition that was filed in

5:17-CV-478 (TES)—that he would suffer any collateral consequences.

       “A district court has discretion to decline to consider a party’s argument when

that argument was not first presented to the magistrate judge.” Williams v. McNeil, 557



                                              -4-
F.3d 1287, 1292 (11th Cir. 2009) (upholding the district court’s decision in a § 2254

action to not consider a pro se petitioner’s argument that was first raised in his objection

to the magistrate judge’s recommendation). “[T]o require a district court to consider

evidence not previously presented to the magistrate judge would effectively nullify the

magistrate judge’s consideration of the matter and would not help relieve the workload

of the district court.” Id. (internal quotations marks and citation omitted).

       Petitioner has had numerous opportunities to present his claims and arguments.

Docs. 1; 9; 12. The Magistrate Judge allowed Petitioner to file a recast complaint and

amended complaint. Docs. 9; 12. Furthermore, on January 18, 2018, Petitioner was

ordered to “amend his petition to include every unalleged possible constitutional error or

deprivation entitling him to habeas corpus relief, failing which Petitioner will be

presumed to have deliberately waived his rights to complaint of any constitutional errors

or deprivations. . . .” Doc. 16 at 2. Petitioner failed to amend his petition to add

allegations regarding a loss of good time credits.

       Petitioner has not explained why he could not have set forth his claims and

arguments regarding loss of good time credits in any of the numerous petitions or

motions he filed prior to the Magistrate Judge’s Recommendation. Petitioner states his

counselor told him on March 7, 2018 and May 9, 2018 that he lost his parole eligibility

early release date and “close to home transfer.” Doc. 35 at 5. Petitioner, therefore,

knew of these alleged collateral consequences when his responded to the motion to

dismiss, but he failed to mention this. Docs. 23; 24; 28. The Court declines to consider

this evidence not previously presented to the Magistrate Judge.




                                             -5-
                                    III. CONCLUSION

       Given the fact that Petitioner had numerous opportunities to amend his § 2254

habeas petition and to respond to Respondent’s motion to dismiss, the Court rejects

Petitioner’s belated attempts to raise arguments not previously made. The

Recommendation (Doc. 32) is ADOPTED and made the order of this Court.

Accordingly, Respondents’ motion to dismiss (Doc. 24) is GRANTED, and Petitioner’s

habeas action is DISMISSED as moot. Respondents’ motion to dismiss Sam Olens as

an improper party (Doc. 23) is also DENIED as moot. Accordingly, the Petitioner’s

“Motion for Discovery and Objection to Disposition without Disclosures” (Doc. 38) is also

DENIED as moot.

       Further, Petitioner has not made a substantial showing of the denial of a

constitutional right pursuant to 28 U.S.C. § 2253(c)(2). Therefore, a certificate of

appealability is DENIED. Additionally, because there are no non-frivolous issues to

raise on appeal, an appeal would not be taken in good faith. See 28 U.S.C. §

1915(a)(3). Accordingly, any motion to proceed in forma pauperis on appeal is

DENIED.

       SO ORDERED, this 12th day of October, 2018.



                                          S/ Marc T. Treadwell
                                          MARC T. TREADWELL, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            -6-
